Citation Nr: 1243059	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  96-00 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to service connection for a skin disorder of the left arm, to include cancer.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

[Other issues, in which the Veteran has another representative, are being addressed in a separate decision.] 





REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.



ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1985.

This appeal initially came to the Board of Veterans' Appeals (Board) from July 1994 and April 2007 rating decisions. 

In June 2000, the Board issued a decision denying the claims for increased ratings for the Veteran's bilateral knee disabilities and for service connection for left arm cancer; and remanding four other issues for additional development.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court), which vacated the decision with regard to the denials, and remanded the claim to the Board for action consistent with a joint motion for remand (JMR).  

In August 2001, the Board remanded the Veteran's claim for compliance with the JMR.  The directed development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

It is noted that the attorney who represented the Veteran before the Court has retained representation rights with regard to the issues that were appealed before the Court.  However, with regard to the issues that were initially remanded in June 2000, the Veteran is represented by a different representative, and those issues must therefore be addressed in a separate Board decision. 
 
In February 1999, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  In August 2012, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  A response was received from the Veteran's representative in October 2012 stating that he did not want another hearing. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

The issues of TDIU and increased ratings for the Veteran's knees are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has cancer of the left arm, or a similar disability, which either began during or was otherwise caused by his military service. 


CONCLUSION OF LAW

Criteria for service connection for cancer of the left arm have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
In August 1992, the Veteran again filed a claim seeking service connection for "cancer" of the left arm, which he believed was a residual of Agent Orange exposure.

Service connection for cancer of the left arm was denied in a July 1994 rating decision which concluded that the condition was not related to herbicide exposure and that there was no other basis for service connection.  The Veteran filed a notice of disagreement in August 1994 and a statement of the case was issued in October 1995.

At a RO hearing in January 1996, the Veteran reported that the condition began in the mid-1970s.  He reported having been given a steroid in service to shrink the "cancer", and was told to monitor it to determine if it changed in size.  The Veteran added that it had increased in size.  He was asked why he thought it was cancer, to which he replied that it was an abnormal growth.  He also reported being told that the growth was a keloid.  He clarified that he had received an injection into the growth, but he denied receiving any current treatment for the condition.

At a Board hearing in February 1999, the Veteran testified that he noticed his left arm condition at the end of service.  He stated that he was told that it was a "melanoma".  He was asked if he had any surgery done to remove it, but he said no, indicating that the condition was still there.  Not only that, but he denied having received any treatment for it since service.  He stated that the arm itched some.  The Veteran was asked if it had changed in size at all, to which he responded that doctors had tried to shrink it with steroids.  The Veteran stated that it had not changed in size in the previous year, and indicated that it was noted at his separation physical.

However, the Veteran's service medical records do not reflect any diagnosis or treatment of cancer, or even any treatment of a skin condition of the left arm.  The Veteran was treated for his left hand in May 1985 after blunt trauma, but his skin was found to be intact, and there was no indication of a keloid.  

Moreover, on a medical history survey completed in conjunction with his separation physical in April 1985, the Veteran specifically denied having ever had any skin diseases, providing highly probative factual evidence against his own claim.  He did however note four other maladies which he had experienced.  

On his separation physical it was noted that the Veteran had a skin abnormality, but it was explained that such was in reference to pseudofolliculitis barbae, and not to some skin condition of the arm.

Following service, the Veteran was scheduled for a VA dermatology examination in January 1988, less than three years after he separated from service.  It was acknowledged that the Veteran was exposed to Agent Orange in service, and it was found on examination that he had pseudofolliculitis barbae and some ingrown hairs, but no keloid or cancerous lesion was identified by the skin examination.  The Veteran was assessed with tinea pedis and a hand rash.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, to the extent that the Veteran is referring to a skin condition on his left arm, the Board is adjudicating such a claim in a parallel decision.  As such, this decision is focusing on specifically the claim of service connection for cancer (or a growth) of the left arm. 

Neither the Veteran's service medical records nor his post-service medical records reflect any diagnosis or treatment of cancer of the left arm.  At the January 1996 hearing, he testified that his claim was based on an "abnormal growth" on his left arm and, on inquiry, he said he had been told that it was a keloid.  A keloid is a sharply elevated, irregularly-shaped, progressively enlarging scar due to the formation of excessive amounts of collagen in the corium during connective tissue repair.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 876 (28th ed. 1994).  So a keloid is scar tissue; it is not cancer.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran would be considered competent to describe a growth on his arm.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran testified before the Board that the condition was noticed at separation in 1985.  However, such a statement is directly refuted by the separation physical which did not in fact make such a determination, as there was no indication of any type of growth on the Veteran's left arm.  This was not for lack of examination, as the medical officer clearly examined the Veteran's skin, noting that it was not normal on account of pseudofolliculitis barbae.  However, the medical officer made no reference to any growth on the Veteran's left arm.

At his February 1999 Travel Board hearing, the Veteran testified that cancer of the left arm was first noted at or about the time of his discharge from service, but at his RO hearing he stated that it had begun in the mid-1970s.  As such, the Veteran directly contradicted himself.

To the extent the Veteran believes that he has cancer, as a lay person, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to diagnose cancer.
 
In June 2001, the Veteran's attorney wrote a brief in support of the Veteran's claim, arguing that the growth on the Veteran's arm was readily observable by a lay person, and asserting that the Veteran stated that the growth had been present since 1976 or 1977 without much change.  Moreover, the Veteran asserted that he had received in treatment for the condition at the Westwood, California VA medical center.  

The Board subsequently remanded the Veteran's claim to in part obtain the records, but the records did not describe any cancer or keloids treatment.  In fact neither a keloid nor cancer was included in the observations recorded about the Veteran's extremities.
 
In a February 2004 statement, the Veteran's representative again asserted that the Veteran had reported (in June 2001) receiving treatment for his left arm disability at a VA medical facility in Westwood, California.  VA treatment records from June 2001 were reviewed, but show the Veteran with treatment first for bilateral knee pain.  The only notation about the Veteran's extremities was no edema.  Later in June, the Veteran complained about burning over the sole and a skin lesion with peeling.  Clotrimazole cream was prescribed, which is an antifungal medication.

It is noted that while the Veteran's attorney has continued to actively pursue the Veteran's increased rating claim for his knees and a claim for TDIU, the attorney has provided little argument as to why service connection for left arm cancer should be granted.  The attorney has provided written statements in December 2009, September 2011, March 2012, but did not advance any argument about cancer or keloids. 

Having reviewed the evidence, the fact remains that the service treatment records fail to show cancer or even a keloid on the Veteran's left arm during his military service, despite extensive medical appointments.  At the first post-service medical examination that is of record, no cancer or keloid was noted.  Moreover, while the Veteran has related the onset of such a condition to his military service, he placed the onset and treatment of such a condition approximately 10 years apart in separate statements, raising a serious question as to his credibility to remember such information.  Moreover, even if his testimony was consistent as to the onset of the keloids, his testimony would be undermined by the service treatment records, which as noted did not show such a condition developed during service.

Because the Board does not find the Veteran's testimony to be sufficiently credible to establish that he developed cancer, or a growth, on his left arm during service, the weight of the evidence simply does not support service connection.

As such, the Board concludes that the Veteran does not have cancer of his left arm; and even if he does currently have a keloids, the evidence of record does not suggest that it either began during or was otherwise caused by the Veteran's military service, to include as a result of any herbicide exposure therein.  Accordingly, the Veteran's claim is denied.
 
Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in February 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  The notice provided to the Veteran was not given prior to the first adjudication of the claim; however, the Veteran's claim was initially adjudicated prior to the passage of the VCAA.  Nevertheless, he has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran testified at hearings before both the Board and the RO.  He was also offered the opportunity to testify at an additional hearing before the Board, but he declined in October 2012. 

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own discredited assertion, that he developed any disability on his left arm, other than a skin condition.  However, this lay statement, which has been thoroughly rebutted by the evidence of record, is simply found to be insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

Service connection for cancer of the left arm is denied.


REMAND

The Veteran's bilateral knees are currently rated at 10 percent based on arthritis and limitation of motion.  The Veteran's representative has argued on several occasions that the Veteran in unemployable as a result of his bilateral knee disability and submitted a private medical opinion in 2006 suggesting such.  

A subsequent VA examination refuted such a conclusion, but given that the last VA examination of record of the Veteran's knees occurred nearly six years ago, the Board believes that an additional examination is warranted in order to be able to accurately evaluate the Veteran's claim.

It is also noted that the Veteran is seeking a TDIU and therefore, a medical opinion of record should be obtained assessing his employability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his service connected knee disabilities.  The Veteran's claims file should be provided to the examiner, and a complete rationale should be provided for any opinion expressed.  The examiner should:

a)  Conduct range of motion studies of knees (expressed in degrees), noting the exact measurements for flexion and extension.  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  The extent of any incoordination, weakened movement and excess fatigability on use of either knee should be described.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

b)  Indicate the presence or absence of any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

c)  Indicate whether the Veteran experiences dislocation of either knee, and if so, whether such dislocation is accompanied by frequent episodes of locking, pain and/or effusion into the joint.  The examiner should also indicate whether there is impairment of the tibia and fibula, to include nonunion of, with loose motion, requiring a brace; or malunion of, manifested by slight, moderate or marked knee or ankle disability.

d)  Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran has been precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impact of any and/or all of his service-connected disabilities.  

The RO is instructed that this is a complex case that involves two separate Board remands.  

There are also several claims for service connection outstanding, that have been remanded by the Board in the parallel decision (including the issues of PTSD, diabetes mellitus, peripheral neuropathy, and hypertension), which should, if possible, be adjudicated prior to obtaining the opinion as to employability.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


